                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

HOWARD PITTMAN,

           Plaintiff,                    Case No. 14-13591
                                         HON. VICTORIA A. ROBERTS
v.

EXPERIAN INFORMATION
SOLUTIONS, et al.

         Defendants.
____________________________/

 ORDER DENYING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT
              AS TO iSERVE SERVICING, INC.

     Plaintiff Howard Pittman seeks to collect damages arising from

Defendant iServe’s alleged violation of the Fair Credit Reporting Act, 15

U.S.C. § 1681 et seq.

     On December 18, 2018, Magistrate Judge Stephanie Dawkins Davis

scheduled a settlement conference. The order required that the conference

be attended by trial counsel and an authorized representative of each party,

unless expressly excused by the Court. The order cautioned “[f]ailure to

produce the appropriate person(s) at the conference may result in an award

of costs and attorney fees incurred by the other parties in connection with

the conference and/or other sanctions against the noncomplying party and/or

counsel.” [ECF No. 125, PageID.2746].
                                     1
         No company representative for Defendant iServe appeared at the

settlement conference. This is the basis of Pittman’s motion; he seeks the

sanction of a default judgment against iServe.

   I.       ANALYSIS
         The first procedural step before a party can get a default judgment is

entry of default under Fed. R. Civ. P. 55(a). Shepard Claims Serv. Inc. v.

Williams Darrah & Assoc., 796 F.2d 190, 193 (6th Cir. 1986). Pittman failed

to obtain a clerk’s entry of default against Defendant iServe. Heard v.

Caruso, 351 Fed.Appx. 1, 15-16 (6th Cir. 2009) (“Prior to obtaining a default

judgment under either Rule 55(b)(1) or Rule 55(b)(2), there must be an entry

of default as provided by Rule 55(a).”) (quoting 10A Charles Alan Wright,

Arthur R. Miller & Mary Kay Kane, Federal Practice and Procedure § 2682,

at 13 (3rd ed. 1998)). See also Fed. R. Civ. P. 55(a) (“When a party against

whom a judgment for affirmative relief is sought has failed to plead or

otherwise defend, and that failure is shown by affidavit or otherwise, the clerk

must enter the party’s default”.).

   II.      CONCLUSION

         Pittman must obtain a clerk’s entry of default before the Court can enter

a default judgment.



                                         2
      The Court DENIES Plaintiff’s Motion for Default Judgment without

prejudice.

      Plaintiff must request a clerk’s entry of default by Friday, November 1,

2019. After that entry is obtained, he must file his motion for default judgment

within seven (7) days. If Plaintiff fails to comply with either of these deadlines,

his claims against iServe will be dismissed with prejudice. No extensions will

be given.

      IT IS ORDERED.



Dated: October 25, 2019                     s/ Victoria A. Roberts
                                            Victoria A. Roberts
                                            United States District Judge




                                        3
